On May 28, 1925, in the Circuit Court of Ray County, in a trial before a jury, the defendant was found guilty of operating a motor vehicle while intoxicated. His punishment was assessed at three months' imprisonment in the county jail and a fine of one hundred dollars. From the judgment thereon the defendant appealed to this court.
The record presented here shows that the court granted leave to file a bill of exceptions, but no bill of exceptions was ever filed. We have, therefore, only the record proper for consideration. *Page 29 
I. The information upon which the defendant was found guilty is as follows:
"A. Moody Mansur, Prosecuting Attorney within and for the County of Ray, in the State of Missouri, and upon his official oath informs the court that on or about the 11thInformation.  day of April A.D. 1925, at the said County of Ray, State of Missouri, one Edd Pike did then and there wilfully, unlawfully and feloniously drive and operate a motor vehicle, to-wit, an automobile, while the said Edd Pike was then and there under the influence of intoxicating liquor; contrary to the form of the statute in such cases made and provided and against the peace and dignity of the State of Missouri."
It is based upon Paragraph G of Section 27 of the Acts of the Special Session of the Legislature for 1921, relating to motor vehicles, found on page 103, Laws 1921, as follows:
"Driving in an intoxicated condition: No person shall operate a motor vehicle while in an intoxicated condition or when under the influence of drugs."
The information sufficiently charges a violation of that clause. The punishment for the offense is provided in Section 29(c), found on page 105, Acts of Special Session of 1921, which says:
"Any person who violates paragraph G of Section 27, shall be deemed guilty of a felony, and upon conviction shall be punished by confinement in the penitentiary for a term not exceeding five years, or by confinement in the county jail for a term not exceeding one year, or by a fine not exceeding one hundred dollars or by both such fine and imprisonment."
The motion in arrest of judgment which appears in the record complains that the information is in violation of Section 22, Article II, of the Constitution, in that it did not apprise the defendant of "the nature and cause of the accusation." We think the information sufficiently meets that requirement. *Page 30 
II. It is also complained in the motion in arrest that the statute under which the defendant was found guilty is unconstitutional under Section 28, Article IV, of theTitle    Constitution, relating to the title and subjects of aof Act.  bill. No specific violation is pointed out in the motion and we find none.
III. It is further complained in the motion in arrest that the information is fatally defective because it does not set forth that the defendant was driving a motor vehicle on a public highway while intoxicated. The statute in the paragraph quoted above, does not require, as an element of the offense, that the driving should be done on a public highway. Circumstances of aggravation were in the legislative contemplation, as indicated by the wide range of punishment fixed for the offense. [State v. Hatcher, 303 Mo. l.c. 24.]
As well stated by the Attorney-General, paragraph G of Section 27 "is not a road regulation, but a prohibition against an intoxicated person operating an automobile."
We find no error in the record and the judgment is affirmed. All concur.